DETAILED ACTION
Claim Objections
1.	Claims 1, 2, 6, 13, 26 are objected to because of the following informalities: 
Claims 1, 2, 6, 13, 26 each recite the line “the at least the” to describe different parts.  It would be clearer if each iteration were changed to –the--.
Claim 6 recites “when body section” (Line 2), which should be changed to –when the body section--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 2, 7, 9-12, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edmisten (US 4,863,001).
As per claim 1, Edmisten discloses an assembly (Fig. 20) comprising:
a clip (140) comprising: 
a body section (143, 144) configured to cover at least a portion of a torque face (127) of a brake disc (115), wherein the torque face is between a first surface (121) of the brake disc and a second surface (122) of the brake disc, wherein the first surface comprises a first side of the brake disc (121) and the second surface comprises a second side of the brake disc opposite the first side (122), and wherein the first surface and the second surface are adjacent a drive slot (125) of the brake disc extending at least partially through a perimeter of the brake disc in an axial direction of the brake disc; 
a first arm (Left side clip 145) extending from the body section, wherein the first arm is configured to cover at least a portion of the first surface when the body section covers the at least the portion of the torque face (145), and wherein the first arm defines a first slot (Fig. 23); and
a second arm (Right side clip 145) extending from the body section, wherein the second arm is configured to cover at least a portion of the second surface when the first arm covers the at least the portion of the first surface (145), and wherein the second arm defines a second slot (Fig. 23); and
a retainer (130) configured to be slidable over the clip in a radial direction of the brake disc to position over the clip when the first arm covers the at least the portion of the first surface and the second arm covers the at least the portion of the second surface (Side portions 131, 132 partially cover clip arms 145 in the radial direction),
wherein the retainer is configured to maintain the clip on the brake disc when the retainer is positioned over the clip and the clip experiences a force in a tangential direction of the brake disc (130),
wherein the retainer is configured to contact the first arm and the second arm when the retainer is positioned over the clip (131, 132, 145, Fig. 20, 22), and 
wherein the retainer comprises a first tab (131, Fig. 22) configured to insert in the first slot and a second tab (132, Fig. 22) configured to insert in the second slot when the retainer slides in the radial direction of the brake disc to position over the clip.

    PNG
    media_image1.png
    387
    692
    media_image1.png
    Greyscale

As per claim 2, Edmisten discloses the assembly of claim 1, wherein the body section comprises:
a drive face (Topside of portion 143); and
a back face (Underside of portion 143) opposite the drive face,
wherein the back face is configured to engage a torque face surface (127) defined by the torque face when the body section covers the at least the portion of the torque face.
As per claim 7, Edmisten discloses the assembly of claim 1, wherein the retainer defines a channel (136) having a first open end and a second open end opposite the first open end, wherein the channel is configured to surround a portion of the clip when the first tab inserts in the first slot and the second tab inserts into the second slot (136).
As per claim 9, Edmisten discloses the assembly of claim 1, wherein the retainer is configured to exert an inward clamping force between the first tab and the second tab when the first tab is received in the first slot and the second tab is received in the second slot (Fig. 22; Col. 7, lines 21-30).
As per claim 10, Edmisten discloses the assembly of claim 1, wherein the retainer comprises a flange (135) configured to extend in the axial direction of the brake disc and extend in the radial direction of the brake disc when the clip is positioned over the surface and the retainer is positioned over the clip.
As per claim 11, Edmisten discloses the assembly of claim 1, wherein the clip is configured to frictionally engage the surface in a rivetless configuration when the retainer is positioned over the clip (140, Fig. 22).
As per claim 12, Edmisten discloses a system (Fig. 20) comprising: the brake disc; and the assembly of claim 1.
As per claim 22, Edmisten discloses the assembly of claim 1, wherein the body section is configured to engage a rotor drive key extending through the drive slot when the clip is positioned over the surface and the retainer is positioned over the clip (The body section is capable of engaging a rotor drive key, since the function and shape is not described, 143, 144).
As per claim 23, Edmisten discloses the assembly of claim 1, wherein the tangential direction is a first tangential direction (Fig. 20), and wherein the first arm is configured to be slidable over the first surface in a second tangential direction (145) of the brake disc and the second arm is configured to be slidable over the second surface in the second tangential direction of the brake disc (145), wherein the second tangential direction of the brake disc is opposite the first tangential direction of the brake disc (Fig. 20). 

    PNG
    media_image2.png
    558
    626
    media_image2.png
    Greyscale

Allowable Subject Matter
5.	Claims 6, 24, 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
6.	Claims 13, 14, 16, 17, 18, 19, 20, 26 are objected to but would be allowable if amended to overcome the claim objections.
Response to Arguments
7.	Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments on page 8, claim 1 differs substantially in scope from claim 13 and is not allowable for the reasons presented in the rejection.
Regarding the applicant’s arguments on pages 9-10, the applicant has not presented specific arguments regarding the claims.  Edmisten discloses all of the limitations of claim 1.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657